Citation Nr: 1023892	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
claimed as due to exposure to herbicides.

2.  Entitlement to a rating in excess of 10 percent disabling 
for an incisional ventral umbilicus hernia.

3.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of a radical prostatectomy due to prostate 
cancer for the period beginning May 1, 2006.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Wife
ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from May 1969 to March 1971 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, January 2007, and February 
2008 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Nashville in May 2009 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.  During 
the hearing the Judge left the record open for 30 days for 
the Veteran to submit additional evidence.  The Veteran's 
representative stated during the hearing that the Veteran 
waived AOJ jurisdiction on any evidence submitted during that 
time period.  VA received additional evidence from the 
Veteran in June 2008, within the 30 day time period.  As the 
Veteran has waived AOJ jurisdiction, the Board will continue 
with review of the appeal, including the newly submitted 
evidence.  

The Veteran filed a claim for service connection for a hernia 
secondary to his prostatectomy in August 2006.  Service 
connection was granted for a ventral hernia in January 2007 
and the Veteran was assigned a 0 percent rating.  The Veteran 
submitted a notice of disagreement in April 2007.  In July 
2007 the Veteran submitted a claim for service connection for 
a hernia separate from the ventral hernia.  In January 2008 
the Veteran's rating for a ventral hernia was increased to 10 
percent.  The Veteran was sent a statement of the case (SOC) 
in January 2008 for his disagreement with his rating of his 
hernia disability.  In February 2008, the RO denied the 
Veteran's claim for service connection for a hernia claimed 
as separate from the ventral hernia.  The Veteran filed a 
notice of disagreement for the denial of the new hernia which 
was received by VA in May 2008.  He was provided a SOC in 
July 2008.  The RO received a Form 9 from the Veteran in 
October 2008.  

The Veteran stated that the issue in his Form 9 was service 
connection for a new hernia.  However, he explained that he 
thought his hernia disability was entitled to a 30 percent 
rating.  During his hearing, the Veteran clarified that his 
intent all along was to pursue a higher rating for his 
service-connected ventral hernia.  He stated that the new 
hernia was, in fact, a recurrence of the service-connected 
hernia.  The Veteran's Form 9 was not timely with regard to a 
claim for an increased rating.  However, the Board has 
considered the case of Percy v. Shinseki, 23 Vet. App. 37 
(2009), which distinguished the issues of a timely NOD versus 
a timely Substantive Appeal.  In that case, the United States 
Court of Appeals for Veterans Claims (Court) confirmed that 
the absence of a timely NOD is a jurisdictional bar to 
consideration of a Veteran's claim; however, the Court also 
confirmed that an untimely Substantive Appeal is NOT a 
jurisdictional bar to consideration of a Veteran's claim, and 
that the RO and the Board MAY accept a substantive appeal 
even if it is not timely.  In this case, the Board finds that 
because the Veteran's argument has been consistent that he 
intended to make a claim for an increased rating and not to 
claim a new hernia, the issue is properly before Board for 
adjudication.  The Board will therefore adjudicate this 
intended issue.

The Board notes that the Veteran has asserted that the 
symptoms associated with his service-connected prostate 
cancer are more disabling than reflected by the current 10 
percent disability rating.  His appeal arises from the 
reduction of his benefits from 100 percent disabling to 10 
percent disabling under Diagnostic Code 7528 effective May 1, 
2006.  

Where the reduction in the rating of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken, and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).

The history of the claim shows that the Veteran was granted 
service connection for radical prostatectomy in a March 2005 
rating decision.  This disability was initially rated as 100 
percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 
7528, which rates malignant neoplasms of the genitourinary 
system, and was effective from November 4, 2004.

In a June 2005 rating decision, the RO noted that the 
Veteran's rating for service-connected retropubic 
prostatectomy should be reduced from 100 percent to 10 
percent because the evidence did not show that the Veteran 
had disabling dysfunctions of the genitourinary system or 
significantly disabling urinary incontinence or frequency.  
The Veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in July 2005.  In that 
letter, the Veteran was afforded the opportunity for a 
hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. §§ 3.105(e), 
3.105(i).  The Veteran submitted treatment records evidencing 
his prostatectomy and other medical problems.

As the 100 percent evaluation for the Veteran's retropubic 
prostatectomy had been in effect for less than five years, 
the provisions of 38 C.F.R. § 3.344(a),(b), which provide 
additional regulatory hurdles to rating reductions, do not 
apply.  The provisions of 38 C.F.R. § 3.344(c) provide that 
ratings in effect for less than five years can be reduced 
upon a showing that the disability has improved.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's 
disability rating by notifying him of his rights and giving 
him an opportunity for a hearing and time to respond.

The Veteran was informed both at the time of the initial 
rating assignment granting him a 100 percent rating, and 
during the notice of the proposed change in rating, that his 
100 percent rating was not permanent.  The Veteran's surgery 
was conducted in November 2004.  He was granted a 100 percent 
rating from November 2004 to May 2006, a year and a half.  
Diagnostic code 7528 provides that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  It goes on to state that if there has been no 
local reoccurrence or metastasis the disability should be 
rated based on the residuals of his prostate cancer as either 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic code 7528.

The Veteran was afforded a VA examination in April 2005, five 
months after his initial 100 percent disability rating.  
Although the statute states that he will be rated based on 
the residuals six months following the initial rating, the 
Board finds that the early examination was not prejudicial.  
First, the Veteran received the 100 percent disability 
benefits for a year and a half, far exceeding the mandatory 
six month term.  Additionally, both the April 2005 
examination, and a September 2006 VA examination indicate 
there was no reoccurrence of the cancer.  Nothing in the 
claims file indicates the Veteran's condition was contrary to 
that which was evaluated in those examinations.  Further, the 
Veteran does not contend that he experienced a reoccurrence 
of the cancer after April 2005 or at any other point .  
Therefore, as there is no indication the Veteran's condition 
was worse or different following the April 2005 examination, 
and because the Veteran received benefits exceeding the 
mandatory term, the Board finds that the Veteran experienced 
no prejudice from the early examination.

In the Veteran's hearing, the Veteran presented testimony 
that his current symptoms are more severe than that 
contemplated by his 10 percent rating.  From his testimony, 
it is clear that the Veteran seeks entitlement to a higher 
rating.  As such, the issue is as stated on the cover page of 
this document.


The issues of entitlement to a rating in excess of 10 percent 
for an incisional ventral umbilicus hernia and entitlement to 
a rating in excess of 10 percent for residuals of a radical 
prostatectomy due to prostate cancer are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with REM sleep 
behavior disorder. 
 
2.  There is no competent medical evidence of record 
associating the Veteran's sleep disorder with any other 
disability, disease, or event in service. 
 

CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by the 
Veteran's active service, nor may it be presumed.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  Proper notice 
from VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of letters sent to the Veteran in December 2004 and July 2008 
that fully addressed the notice elements noted above.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  They also provided 
information on how disability ratings and effective dates are 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board notes that the July 2008 notice letter was not 
timely as it did not predate the initial adjudication.  No 
prejudice resulted, however, because the claim was 
readjudicated by an SOC after the July 2008 letter was 
issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA Compensation and Pension (C&P) examination 
in regard to his claim for service connection.  In 
determining whether the duty to assist requires that a VA C&P 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to 
adjudicate the Veteran's claim of entitlement to service 
connection for a sleep disorder.  There is no evidence, 
besides the Veteran's own statements, that the Veteran's 
sleep disorder may be related to herbicide exposure or active 
service.  Medical evidence shows that this condition was 
diagnosed many years after the Veteran's service and gives no 
indication that the conditions originated during or were 
caused by the Veteran's active service.  Additionally, the 
Veteran admits he did not notice any symptoms until 2002 or 
2003.  He also stated that his treating physicians did not 
associate the sleep disorder with exposure to Agent Orange.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated in October 2006.  The Veteran submitted private 
treatment records dated from February 1991 to June 2008.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran contends that he is entitled to service 
connection for a sleep disorder, to include as due to 
exposure to herbicides, including Agent Orange.  However, the 
evidence of record fails to suggest that there is any link 
between the Veteran's sleep disorder and his military 
service.  As such, for the reasons discussed below, service 
connection is not warranted.

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era (January 9, 1962, 
and May 7, 1975), and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin, such as 
Agent Orange, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).
 
Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service, notwithstanding the fact that there is no record of 
evidence of such disease during the period of such service.  
38 U.S.C.A § 1116(a)(1).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acne form 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

The Veteran served in Vietnam, however no sleep disorders are 
included on the list of diseases presumed to be caused by 
exposure to Agent Orange.  The Veteran is nevertheless 
entitled to demonstrate that his sleep disorder is directly 
related to his time in service.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the Agent Orange presumption does not preclude the 
Veteran from establishing direct service connection with 
proof of actual direct causation.

However, there is no indication, besides the Veteran's 
statements, that his sleep disorder was caused by his active 
military service.  

The Veteran's service treatment records contain no complaint 
of or treatment for a sleep disorder or related condition.  
In his hearing, the Veteran indicating his sleeping problems 
began in 2002 or 2003.

Private treatment records reveal that the Veteran complained 
of trouble sleeping in March 2003.  He explained he had had 
trouble sleeping for six or seven months.  The doctor noted 
the Veteran was suffering from sleep disturbance.  The 
Veteran underwent a sleep study later that month.  After the 
study, the Veteran was diagnosed with REM sleep behavior 
disorder.  The diagnosis was confirmed in April 2003 and May 
2003.

The Veteran sought further treatment for his sleep disorder 
in June 2007.  He was diagnosed with night sweats and REM 
sleep disorder at that time.  The night sweats were resolved 
later that month.

In June 2009, the Veteran submitted a report entitled 
"Sublethal Effects of Exposure to Cholinesterase-inhibiting 
Pesticides: Humans and Vertebrate Wildlife."  The article 
stated that human neurological effects from exposure to such 
agents included sleep problems and fatigue.  

In light of the evidence, the Veteran is not entitled to 
service connection for a sleep disorder, to include as due to 
exposure to Agent Orange.  Although the Veteran has been 
diagnosed with a sleep disorder, it has not been associated 
with his active service by medical evidence.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Unfortunately, no competent medical opinion has been 
presented addressing a relationship between the Veteran's 
time in service and a current disability, to include any 
sleep disorder.  While the Board is sympathetic to the 
Veteran's claims, and he is certainly competent to describe 
that which he experienced in service, the Veteran's 
contentions that his sleep disorder is related to active 
service are not supported by credible evidence.  

The Veteran is, however, competent to state that has 
experienced problems sleeping.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the 
layperson may be competent to identify the condition where 
the condition is identifiable by the individual's senses).  
The symptoms are readily observable to him and he is capable 
of assessing when they began and how they affected him.  
Moreover, the Board finds these statements credible as they 
are rational, consistent within the record, and supported by 
his wife's hearing testimony.  

Both the Veteran had his wife stated that his sleeping 
problems began in 2002 or 2003.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of a sleeping 
condition until nearly 30 years after separation from 
service.  This is significant evidence against the claim.  

Additionally, while the report the Veteran submitted suggests 
that exposure to pesticides may cause sleep problems and 
fatigue, it does not specifically address the Veteran's 
situation, a similar condition, or Agent Orange.  The Court 
has held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 
(1998).  In this case, however, the medical text evidence 
submitted by the Veteran is general in nature, does not 
relate to or specifically discuss his case, and is not 
accompanied by any medical opinion of a medical professional 
which supports the contentions which the Veteran has raised 
in this case.  Sacks v. West, 11 Vet. App. 314 (1998).  The 
Board has no reason to doubt the veracity of the information 
contained in the medical information offered.  The article 
does not indicate, however, that the Veteran's sleep disorder 
is in any way associated with his active service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a sleep disorder, to 
include as due to exposure to herbicides, is denied.


REMAND

Residuals of Prostate Cancer

The Veteran seeks entitlement to a rating in excess of 10 
percent disabling for residuals of a radical prostatectomy 
due to prostate cancer for the period beginning May 1, 2006.  
The Veteran contends that his symptoms are more severe than 
that contemplated by his current rating.

At the Veteran's travel board hearing, he stated that he had 
to void 10 to 14 times a day, equating the frequency to at 
least once an hour.  The Veteran said he stopped wearing 
absorbent materials a year before the hearing, however both 
the Veteran and his wife stated that he had frequent 
accidents, especially when participating in strenuous 
activities such as lifting or mowing the lawn.  His wife 
indicated that when the Veteran has leakage during these 
activities, it is visible on the front of the Veteran's 
clothing.  The Veteran also stated that he awoke at least 
twice a night to relieve himself.  He said that he has had 
accidents at night and that those accidents occur four to 
five times a year.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
The record reflects that it has been almost four years since 
the Veteran's last VA examination.  The Veteran's hearing 
testimony indicates that his condition may have worsened in 
that time.  In previous examinations the Veteran stated that 
he had to relieve himself from five to six times a day and 
had leakage when coughing.  Specifically, the Veteran offered 
evidence that he has increased urinary frequency and 
increased leakage.  As such, he must be provided a 
contemporary examination.

Hernia

The Veteran seeks entitlement to a rating excess of 10 
percent disabling for an incisional ventral umbilicus hernia.  
The Veteran contends that his current condition is more 
severe than that contemplated by a 10 percent rating.

The Veteran was afforded a VA examination in September 2006.  
Since that time he has continued to complain of pain and 
problems associated with his recurrent ventral hernia.  In 
June 2007 a private doctor stated that the Veteran had a 
bulge that was likely a recurrent hernia.  In May 2008 the 
Veteran was restricted from lifting more than 10 pounds 
indefinitely due to abdominal pain and hernia.  At his 
hearing the Veteran complained of pain in the abdomen and at 
the incision scar.  He also stated that in addition to his 
hernia, he also had a sac of fluid which would likely need to 
be surgically resolved.

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey, 6 Vet. App. at 381; see also 
Snuffer, 10 Vet. App. at 403; VAOPGCPREC 11-95, 60 Fed. Reg. 
43,186.  The record reflects that it has been almost four 
years since the Veteran's last VA examination.  In that time, 
the Veteran has experienced recurrent hernias in the same 
place, and claims increased symptoms including a fluid sac 
which will likely require surgery.  As such, an examination 
is necessary to establish the current nature and severity of 
the Veteran's disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
hernia disability and prostate cancer 
residuals.  The claims folder should be 
made available to the examiner(s) for 
review before the examinations.  

With respect to the service-connected 
residuals of a radical prostatectomy due 
to prostate cancer, the examiner should 
address the following:

a.  Identify all residual disability 
associated with the radical prostatectomy 
and identify the severity of each 
residual.

b.  State whether the Veteran requires the 
use of absorbent materials due to leakage, 
and if so, the severity of the Veteran's 
leakage and how frequently the absorbent 
materials must be changed; 
 
c.  Report the Veteran's voiding interval 
for both day and night; 
 
d.  Report the Veteran's stream strength 
and capacity;
 

With respect to the service-connected 
incisional ventral umbilicus hernia, the 
examiner should address the following:

a.  The number, size, and location of any 
scars associated with the Veteran's hernia 
disability;  

b.  The size of the Veteran's ventral 
hernia(s) and whether any of them are 
remediable, recurrent, reduceable, or 
supported.

c.  Whether the hernia is well supported 
by belt under ordinary conditions.

d.  Whether the hernia causes weakening of 
the abdominal wall and indication for a 
supporting belt.

e.  Identify any other impairment caused 
by the service-connected hernia and state 
the current severity of such impairment.

The examiner should specifically discuss 
the effect the Veteran's disabilities have 
on his employability and daily 
functioning.  The examiner should set 
forth the complete rationale for all 
opinions. 
 
2.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should again review this claim.  If 
any determination remains adverse, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


